PER CURIAM.
We do not think that there was any error committed by the court below in allowing the defendants to serve the supplemental answer in question. In affirming this order, we do not, however, intend to intimate what the legal effect would he of the proof which may he offered to sustain the allegations contained in such supplemental answer. That depends so largely •upon the nature of the evidence* which may he offered that any assumption arising from our affirmance of the order, as to our views upon the law, might he entirely erroneous. And, furthermore, if the order were reversed, and the motion to serve the supplemental answer denied, there would he no opportunity for the defendants to review our decision. The order should be affirmed, with $10 costs and disbursements,